           Case 1:21-cv-02168-JMF Document 28 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SECURITIES AND EXCHANGE COMMISSION,                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     21-CV-2168 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
SHAMOON OMER RAFIQ,                                                    :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In order to ensure that Defendant receives adequate notice and an opportunity to be
heard, it is hereby ORDERED that the default judgement conference in this matter, previously
scheduled for September 17, 2021, at 10:30 a.m., is RESCHEDULED for October 21, 2021 at
3:30 p.m. to give Plaintiff additional time to serve Defendant. The conference will be held
remotely by telephone in accordance with Rule 2(B) of the Court’s Individual Rules and
Practices in Civil Cases, available at https://nysd.uscourts.gov/hon-jesse-m-furman. The parties
should join the conference by calling the Court’s dedicated conference line at (888) 363-4749
and using access code 542-1540, followed by the pound (#) key. (Members of the public and
press may also attend using the same dial-in information; they will not be allowed to speak
during the conference.) Counsel should review and comply with the rules regarding
teleconferences in the Court’s Individual Rules and Practices in Civil Cases, including Rule
2(B)(i), which requires the parties, no later than 24 hours before the conference, to send a joint
email to the Court with a list of counsel who may speak during the teleconference and the
telephone numbers from which counsel expect to join the call.

        It is further ORDERED that Plaintiff serve Defendant via overnight courier with a copy
of this Order by September 15, 2021, and promptly file proof of such service on the docket.

        SO ORDERED.

Dated: September 13, 2021                                  __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
